Derbigny, J.
delivered the opinion of the court. The plaintiff sues upon a note of hand, subscribed in his favour, by the defendant H. Haynes, for the price of a mulatto woman slave, and signed by the defendant A. J. Davis, as surety. The defendant H. Haynes resists the claim on the ground that the slave by him purchased has redhibitory vices, and the defendant A. J. Davis pleads, as surety, his benefit of discussion. Judgment has been rendered for the plaintiff, without any reservation in favour of the surety. The principal debtor has appealed; *713the surety has not, so that he must be considered as having waved his right of discussion.
West’n District.
September 1820.
Scott and Brownson for the plaintiff, Baldwin for the defendants.
After due examination of the evidence we do not find any thing in it that can enable us to question the correctness of the decision given by the district judge.
It is therefore, ordered, adjudged and decreed that the judgment of the district court be affirmed with costs.